Citation Nr: 0409902	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to June 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In November 2003, the veteran had a Videoconference hearing before 
the undersigned Board member at the RO.  38 U.S.C.A. § 7107 (c) 
(West 2002).  

The Board notes that the claim for an increased rating for left 
ear hearing loss will be addressed in the remand portion of this 
decision.  This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In March 1989, the RO denied service connection for right ear 
hearing loss and notified the veteran of its determination in 
April 1989.  

2.  The veteran did not appeal the March 1989 rating action.  

3.  The evidence submitted since the March 1989 rating decision, 
includes evidence which had not been previously submitted, which 
bears directly and substantially 

upon the specific matter of whether the veteran's right ear 
hearing loss was incurred in service, and which by itself or in 
connection with evidence previously assembled was so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  

4.  The medical evidence establishes that the veteran's right ear 
hearing is etiologically rated to service.  


CONCLUSIONS OF LAW

1.  The March 1989 rating decision denying right ear hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302 (2003).  

2.  New and material evidence has been received, and the claim of 
entitlement to service connection for right ear hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  

3.  Service connection for right ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a notice 
of disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the appellant's 
claim, the denial is final and is not subject to revision upon the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).  

In March 1989, the RO denied service connection for hearing loss 
in the right ear and notified the veteran of its determination in 
April 1989.  The veteran did not appeal the March 1989 rating; 
therefore, the appeal became final.   See 38 U.S.C.A. § 7105(c).  

At the time of the March 1989 rating action, the record consisted 
of the veteran's service medical records that showed that the 
veteran was seen for decreased hearing loss in the right ear in 
October 1956, but improved hearing in the right ear a month later.  
The veteran was hospitalized in April 1957 with complaints of 
decreased hearing in the right ear four months prior to his 
admission.  There was no history of exposure to acoustic trauma or 
medical treatment that might have affected his nerves.  During the 
course of his hospitalization, eight audiograms were made, and 
there significant differences in frequency --as much as 30 
decibels for any given frequency test.  For example, the veteran 
showed as much as of an average of 40 decibel hearing loss 
bilaterally on the audiogram, but he was able to hear the spoken 
voice.  After having undergone a psychiatric evaluation, the 
veteran was given the benefit of the doubt and it was determined 
that he veteran had an unascertainable hearing loss.  Subsequent 
hearing evaluations including separation/reenlistment evaluations 
showed no diagnoses of a right ear hearing loss.  

The evidence also consisted of VA medical records dated in 1988 
and 1989.  The records reflect that the veteran was seen and 
tested for hearing loss.  The results of an audiological report 
dated in December 1988 revealed a diagnosis of mild to moderately 
severe sensorineural hearing loss from 2000 to 8000 Hertz in the 
right ear.  

In March 1989, the RO denied the veteran's claim for hearing in 
the right ear on the basis that the evidence did not establish 
that he developed a hearing loss due to acoustic trauma in 
service.  


The veteran's claim may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  VA must review all of the 
evidence submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed for claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug 
29, 2001).  The veteran filed a claim to reopen for service 
connection for right ear hearing loss in November 1998.  
Therefore, the claim is governed by the previous version of 38 
C.F.R. § 3.156(a). 

New and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a).

Evidence submitted subsequent to the March 1989 rating action 
includes VA and private medical opinions dated in August 1999 and 
July 2001 that related the veteran's right ear hearing loss to 
service.  This evidence is new in that it was not before the RO at 
the time of the prior rating action.  In addition, the evidence 
bears directly and substantially upon the specific matter under 
consideration-whether the veteran's right ear hearing loss is 
related to service.  Therefore, this evidence is so significant 
that it must be considered in order to fairly decide the merits of 
this claim.  The aforemented evidence constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim.  


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  Certain diseases, including 
sensorineural hearing loss, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

It is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (2001).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection may be granted on the basis of a post-service 
initial diagnosis of hearing loss, where the medical evidence 
relates the current condition to service.  See 38 C.F.R. § 
3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

At the veteran maintains that he developed a hearing loss in the 
right as a result of exposure to acoustic trauma during service.  
The veteran's form DD 214 shows that his military occupational 
specialty (MOS) was an inventory management supervisor.  However, 
the veteran testified that during service he worked on the flight 
line for about five years.  

As noted, service medical records reflect that the veteran showed 
decreased hearing in the right ear and that he was hospitalized 
for hearing loss the extent of which could not be determined.  
Subsequent, service medical records including the veteran's March 
1965 separation examination showed no hearing loss in the right 
ear.  

A reserve examination dated in August 1977 shows that the 
veteran's hearing in the right ear was recorded in pure tone 
thresholds (in decibels) as 20, 15, 35, 25, and 25 at 500, 1000, 
2000, 3000, and 4000 Hertz (Hz).  

VA audiological evaluations beginning in December 1988 reflect 
hearing loss findings in the right ear.  At time, the veteran's 
hearing was recorded in pure tone thresholds (in decibels) as 15, 
35, 40, and 45 at 1000, 2000, 3000, and 4000 Hz.  These findings 
are consistent with the criteria for hearing loss disability as 
prescribed 38 C.F.R. § 3.385.  Studies were conducted to assess 
the nature of the veteran's hearing loss.  A magnetic resonance 
imaging dated in February 1989 showed no posterior fossa mass 
lesions; there was probable acute sinusitis involving the left 
maxillary and both ethmoid sinuses, and right temporal 
subcutaneous solid nodule.  The records show that the veteran was 
also being treated for Meniere's syndrome.  A MRI of the brain 
dated in February 1992 showed no evidence of acoustic neuromas, 
minimal ethmoid sinus inflammatory disease, and a subcutaneous 
mass within the right temporal scalp.  

Private medical records beginning in 1992 show that the veteran 
was seen for slowly progressive right-sided hearing loss.  An 
entry dated in March 1992 shows that the veteran had vertigo 
symptoms that were consistent with Meniere's disease.  The records 
reflect that the veteran was diagnosed as having progressive 
sensorineural hearing loss and the he was seen on a follow-up 
basis for Meniere's disease, recurrent bilateral otitis externa, 
and cerumen.  

The record clearly establishes that the veteran currently has 
sensorineural hearing loss in the right ear.  Although he veteran 
experienced an unexplained hearing loss in service that seemed to 
improve and he did not demonstrate a hearing loss in the right ear 
again until many years after service, the medical evidence 
includes March 1999 and July 2001 VA opinions and an August 1999 
private medical opinion relating the veteran's right ear hearing 
loss to service.  The Board notes that the VA examiner indicated 
that the veteran reported exposure to recreational noise exposure 
(gunfire), and the Board recognizes that the veteran has Meniere's 
disease.  However, the medical evidence does not suggest that 
Meniere's disease or any recreational acoustic trauma is the cause 
of the veteran's right ear hearing loss.  According the veteran 
the benefit of the doubt, the Board finds that service connection 
for a right ear hearing loss is supported by the evidence.  38 
C.F.R. § 3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the claim, 
to provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

The Board finds that the RO has substantially satisfied its duties 
of notice and assistance and that sufficient evidence is of record 
to decide the veteran's claim for service connection for right ear 
hearing loss.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the veteran, given the 
favorable nature of the Board's decision with regard to the issue 
of entitlement to service connection for bilateral hearing loss.  
No further assistance in developing the facts pertinent to the 
issue is required.  

ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for right ear hearing loss is 
reopened.  

Service connection for right ear hearing loss is granted.  

REMAND

In light of the grant of service connection for the veteran's 
right ear, the claim for an increased rating for left ear hearing 
loss is remanded to the RO.  The Board notes that the adjudication 
process for the assignment of the rating evaluation of the right 
and left ear are inextricabley intertwiened.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined if the RO would 
have to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and regulations 
specifically applicable thereto).  

Moreover, the Board notes that the report of the most VA 
audiological examination of the veteran's left ear was conducted 
in July 2001.  Decibels at 1000 and 2000 Hz could not be recorded 
and the examiner did not provide speech recognition percentages of 
the left ear.  In addition, the examiner indicated that dichotic 
digits test due to profound sensorineural hearing gloss in the 
left ear could not be performed.  The veteran was diagnosed as 
having profound sensorineural hearing loss in the left ear.  

The veteran's hearing loss is evaluated under 38 C.F.R. § 4.85 
(2003).  That regulation provides that when evaluating any claim 
for impaired hearing refer to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled special monthly compensation 
due to deafness.  38 C.F.R. § 4.85.  Considering the severity of 
the veteran's left ear hearing loss, the Board notes that it is 
not clear whether the veteran is in fact deaf in the left ear.  
Therefore, a VA examination is warranted.  


Accordingly, the case is remanded to the RO for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003); Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should provide the veteran a VA audological examination 
for hearing impairment by a state-licensed audiologist in order to 
determine the severity of the veteran's hearing loss.  Send the 
claims folder to the examiner for review.  The state-licensed 
examiner should be informed that the examination must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test; and that the examination must be 
conducted without the use of hearing aids.  Request the state-
licensed examiner to include audiometry brainstem response 
testing; and that all clinical findings and test results be 
reported in detail.  

The state-licensed examiner should review the entire claims 
folder, along with the results of the audiological evaluation and 
testing, and render specific findings as to the results of the 
veteran's controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  If a non-VA state-licensed examiner is 
used, he or she should be requested to interpret the audiogram 
results for the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, and be instructed that a Maryland CNC test is required 
(pursuant to 38 C.F.R. § 4.85 (2003)).  

If the state-licensed examiner is unable to obtain reliable and 
consistent test results, he or she should identify the specific 
test along with certification that the use of the results from 
such test (or tests) is not appropriate.  If the state-licensed 
examiner determines that only the speech discrimination scores are 
inconsistent and unreliable, he or she should provide 
certification that the use of such scores (speech discrimination) 
is not appropriate, and should test the veteran's hearing 
impairment based solely on puretone thresholds at the 1000, 2000, 
3000, and 4000 Hertz.  In doing so, the state-licensed examiner 
should comment on whether audiometry brainstem response testing 
was used to obtain organic thresholds of hearing impairment, and; 
if so, whether this testing method produced reliable and 
consistent results.  The examiner should also indicate whether the 
veteran is deaf in the left ear.  

3.  Thereafter, the Ro should review the claims file and ensure 
that all necessary notice and development has been undertaken.  If 
any development is incomplete, undertake appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the claims of 
entitlement to increased ratings for left ear hearing loss, with 
consideration of 38 C.F.R. § 3.350, if appropriate.  

5.  If the benefit sought remains denied, the veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



